


116 HR 1652 IH: Veteran Education Empowerment Act
U.S. House of Representatives
2019-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1652
IN THE HOUSE OF REPRESENTATIVES

March 8, 2019
Ms. Frankel (for herself and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To reauthorize and improve a grant program to assist institutions of higher education in establishing, maintaining, improving, and operating Veteran Student Centers.
 
 
1.Short titleThis Act may be cited as the Veteran Education Empowerment Act.  2.FindingsCongress finds the following: 
(1)Over 1,000,000 veterans attend institutions of higher education each year.  (2)Veterans face unique challenges in tran­si­tion­ing from the battlefield to the classroom and eventually to the workforce, including: age differences, family obligations, significant time away from academic life, and service-related disabilities. 
(3)The National Education Association found that veteran students can feel lonely and vulnerable on campus and that connecting student veterans can effectively ease this isolation by bringing together new veteran students with those who have already successfully navigated the first few semesters of college.  (4)According to Mission United—a United Way program that helps veterans re-acclimate to civilian life—it is often essential for veteran students to be mentored by another veteran who understands their mindset and experience. 
(5)Veteran Student Centers are recognized as an institutional best practice by Student Veterans of America.  (6)The American Council on Education, which represents more than 1,700 institutions of higher education across the United States, has called having a dedicated space for veterans on campus a promising way for colleges and universities to better serve veterans on campus and a critical component of many colleges’ efforts to serve their veteran students. 
(7)The Department of Education included as one of its 8 Keys to Veterans’ Success that colleges and universities should coordinate and centralize campus efforts for all veterans, together with the creation of a designated space for them.  (8)Budget constraints often make it difficult or impossible for institutions of higher education to dedicate space to veteran offices, lounges, or student centers. 
(9)The 110th Congress authorized the funding of Veteran Student Centers through the Centers of Excellence for Veteran Student Success under part T of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161t). Congress also chose to appropriate funding for this program for fiscal year 2015 under the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235).  (10)According to the Department of Education, federally funded Veteran Student Centers and staff have generated improved recruitment, retention, and graduation rates, have helped veteran students feel better connected across campus, and have directly contributed to veteran students’ successful academic outcomes. 
3.Grant program to establish, maintain, and improve Veteran Student CentersPart T of title VIII of the Higher Education Act of 1965 (20 U.S.C. 1161t) is amended to read as follows:  TGrants for Veteran Student Centers 873.Grants for Veteran Student Centers (a)Grants authorizedSubject to the availability of appropriations under subsection (h), the Secretary shall award grants to institutions of higher education or consortia of institutions of higher education to assist in the establishment, maintenance, improvement, and operation of Veteran Student Centers. 
(b)Eligibility 
(1)ApplicationAn institution or consortium seeking a grant under subsection (a) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.  (2)CriteriaThe Secretary may award a grant under subsection (a) to an institution or a consortium if the institution or consortium meets each of the following criteria: 
(A)The institution or consortium enrolls in undergraduate or graduate courses— (i)a significant number of veteran students, members of the Armed Forces serving on active duty, or members of a reserve component of the Armed Forces; or 
(ii)a significant percentage of veteran students, members of the Armed Forces serving on active duty, or members of a reserve component of the Armed Forces, as measured by comparing, for the most recent academic year for which data are available, the number or percentage of veteran students, members of the Armed Forces serving on active duty, and members of a reserve component of the Armed Forces who are enrolled in undergraduate or graduate courses at the institution or consortium, with the average number or percentage of veteran students, members of the Armed Forces serving on active duty, and members of a reserve component of the Armed Forces who were enrolled in undergraduate or graduate courses at comparable institutions or consortia of institutions. (B)The institution or consortium presents a sustainability plan to demonstrate that the Veteran Student Center will be maintained and will continue to operate after the grant period has ended. 
(3)Selection criteriaIn awarding grants under subsection (a), the Secretary shall provide priority consideration to institutions or consortia that meet one or more of the following criteria: (A)The institution or consortium is located in a region or community that has a significant population of veterans. 
(B)The institution or consortium carries out programs or activities that assist veterans in the local community, and the spouses or partners and children of veteran students.  (C)The institution or consortium partners in its veteran-specific programming with nonprofit veteran service organizations, local workforce development organizations, or other institutions of higher education. 
(D)The institution or consortium commits to hiring a staff at the Veteran Student Center that includes veterans (including veteran student volunteers and veteran students participating in a Federal work-study program under part C of title IV, a work-study program administered by the Secretary of Veteran Affairs, or a State work-study program).  (E)The institution or consortium commits to using a portion of the grant received under this section to develop or maintain a veteran student retention program carried out by the Veteran Student Center. 
(F)The institution or consortium commits to providing mental health counseling to its veteran students (and the spouses or partners and children of such students).  (c)Use of funds (1)In generalAn institution or consortium that is awarded a grant under subsection (a) shall use such grant to establish, maintain, improve, or operate a Veteran Student Center. 
(2)Other allowable usesAn institution or consortium receiving a grant under subsection (a) may use a portion of such grant to carry out supportive instruction services for veteran students, including— (A)assistance with special admissions and transfer of credit from previous postsecondary education or experience; and 
(B)any other support services the institution or consortium determines to be necessary to ensure the success of veteran students in achieving education and career goals.  (d)Amounts awarded (1)DurationEach grant awarded under subsection (a) shall be for a 4-year period. 
(2)Total amount of grant and scheduleEach grant awarded under subsection (a) may not exceed a total of $500,000. The Secretary shall disburse to an institution or consortium the amount awarded under the grant in such amounts and at such times during the grant period as the Secretary determines appropriate.  (e)ReportFrom the amounts appropriated to carry out this section, and not later than 3 years after the date on which the first grant is awarded under subsection (a), the Secretary shall submit to Congress a report on the grant program established under subsection (a), including— 
(1)the number of grants awarded;  (2)the institutions of higher education and consortia that have received grants; 
(3)with respect to each such institution of higher education and consortium— (A)the amounts awarded; 
(B)how such institution or consortium used such amounts;  (C)a description of the demographics of veteran students (and spouses or partners and children of such students) to whom services were offered as a result of the award; 
(D)the number of veteran students (and spouses or partners and children of such students) to whom services were offered as a result of the award, and a description of the services that were offered and provided; and  (E)data enumerating whether the use of the amounts awarded helped veteran students at the institution or consortium toward completion of a degree, certificate, or credential; 
(4)best practices for veteran student success, identified by reviewing data provided by institutions and consortia that received a grant under this section; and  (5)a determination by the Secretary with respect to whether the grant program under this section should be extended or expanded. 
(f)Department of Education best practices websiteSubject to the availability of appropriations under subsection (h) and not later than 3 years after the date on which the first grant is awarded under subsection (a), the Secretary shall develop and implement a website for Veteran Student Centers at institutions of higher education, which details best practices for serving veteran students at institutions of higher education.  (g)DefinitionsIn this section: 
(1)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101.  (2)Veteran Student CenterThe term Veteran Student Center means a dedicated space on a campus of an institution of higher education that provides students who are veterans, members of the Armed Forces serving on active duty, or members of a reserve component of the Armed Forces with the following: 
(A)A lounge or meeting space for such veteran students (and the spouses or partners and children of such students), and veterans in the community.  (B)A centralized office for veteran student services that— 
(i)is a single point of contact to coordinate comprehensive support services for veteran students;  (ii)is staffed by trained employees and volunteers, which includes veterans and at least one full-time employee or volunteer who is trained as a veterans’ benefits counselor; 
(iii)provides veteran students with assistance relating to— (I)transitioning from the military to student life; 
(II)transitioning from the military to the civilian workforce;  (III)networking with other veteran students and veterans in the community; 
(IV)understanding and obtaining benefits provided by the institution of higher education, Federal Government, and State for which such students may be eligible;  (V)understanding how to succeed in the institution of higher education, including by understanding academic policies, the course selection process, and institutional policies and practices related to the transfer of academic credits; and 
(VI)understanding disability-related rights and protections under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794); and  (iv)provides comprehensive academic and tutoring services for veteran students, including peer-to-peer tutoring and academic mentorship. 
(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this part such sums as may be necessary for fiscal year 2020 and each succeeding fiscal year..   